Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9503094 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in combination with other claimed limitations, the prior arts of record fail to disclose or suggest a host processor that causes the field programmable gate array to switch from operating with a configuration of a first of the plurality of personas to a configuration of a second of the plurality of personas with reduced loading time at least in part by retaining data associated with the first persona and the second persona in the system during the switch, as required by claim 22; the prior arts of record fail to disclose or suggest a host processor that causes the field programmable gate array to switch from a first configuration of custom logic to a second configuration of custom logic with reduced loading time at least in part by causing data associated with the first configuration and the second configuration to be retained in the system during the switch, as required by claim 25; and the prior arts of record fail to disclose or suggest a host that: causes a first partition of the plurality of partitions to be configured with a first custom logic configuration; causes a second partition of the plurality of partitions to be configured with a second custom logic configuration; uses the first custom logic configuration to perform a first task; and switches from using the first custom logic configuration to perform the first task to using the second custom logic configuration to perform a second task faster than a configuration time to configure the second partition of the plurality of partitions to be configured with the second custom logic configuration, as required by claim 29.
Claims 22-29 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 




/VIBOL TAN/Primary Examiner, Art Unit 2844